DETAILED ACTION
This application is a divisional of 15/848389 which is a CIP of 15/029039 and 15/029210. 
An amendment was received and entered on 11/5/2020. Clams 1-45 remain pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections not reiterated are withdrawn.

This action is Non-Final because it corrects the omission of instant claims 24 and 25 from the obviousness-type double patenting rejections over copending Application No. 15/540251.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1, 5, 7, 8, 11, 18, 20-23, 26, 27, 29, and 42-45 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Olek et al (US 20040241651). 
Olek taught a set of 382046 oligonucleotides or PNA oligomers for detecting cytosine methylation.  This set of oligomers included SEQ ID NOS:  2382, 19028, 146217, 204555, 274506, 296019, 296252, 301710, 324499, 330391, and 380494.  These oligomers are each 12 or 13 nucleobases in length, comprise at least 8 contiguous nucleobases of instant SEQ ID NO: 52, and each comprises only a single nucleobase that is not complementary to the corresponding nucleobase in instant SEQ ID NO: 11. See alignment below which brackets the sequences of Olek with instant SEQ ID NO: 52 and the reverse complement nucleotides 409-436 of instant SEQ ID NO: 11.	
SEQ ID NO:11 Rev comp    436  gtgtttttgtttttcccaccctctctcc  409
SEQ ID NO:  52                    ttttgtttttcccaccctct  
 SEQ ID NO 2382                           Ctcccaccctctc    
 SEQ ID NO 19028                             ccaccctctctcT     
 SEQ ID NO 146217                tttttgtttttcG      
 SEQ ID NO 204555             Ttgtttttgtttt      
 SEQ ID NO 274506                Gttttgtttttc    
 SEQ ID NO 296019                tttttgtttttG      
 SEQ ID NO 296252               gtttttgttttA    
 SEQ ID NO 301710                Attttgtttttc      
 SEQ ID NO 324499                 ttttgtttttcG        
 SEQ ID NO 330391              Cgtttttgtttt      
 SEQ ID NO 380494               gtttttgttttG
SEQ ID NO:  52                    ttttgtttttcccaccctct  
SEQ ID NO:11 Rev comp    436  gtgtttttgtttttcccaccctctctcc  409

Mismatches relative to instant SEQ ID NO 52 and/or the complement of SEQ ID NO: 11 are shown in uppercase bold underlining in the sequences of Olek. Accordingly Olek taught a variety of PNA oligomers of 12 or 13 nucleobases in length that were at least 91% complementary to a sequence within nucleotides 409-436 of instant SEQ ID NO: .

Claim(s) 1-3, 5-14, 16, 18-23, 26-36, 38, and 40-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krieg et al U(S 20150159160 filed 5/16/2013)
	Krieg taught single stranded oligonucleotides for upregulating expression of ATPA2 in cells wherein the oligonucleotides target a PRC2-associated region of an ATP2A2 gene. n some embodiments, the single stranded oligonucleotide comprises a nucleotide sequence as set forth in any one of SEQ ID NOS: 89 to 59739. See paragraphs 5 and 10. These include SEQ ID NOS: 37127, 37128, and 53374 which are 15mer nucleobase sequences that comprise at least 8 contiguous nucleobases of instant SEQ ID NO: 51 or 52, and each comprise nor more than zero or one nucleobase that is not complementary to the corresponding nucleobase in instant SEQ ID NO: 11. See alignment below which shows the reverse complement nucleotides 398-437 of instant SEQ ID NO: 11 bracketing instant SEQ ID NOS: 51 and 52 and the sequences of Krieg.	
SEQ ID NO 11 Rev comp    437 tgtgtttttgtttttcccaccctctctccccactacttgc 398
SEQ ID NO:  51                                   cctctctccccactacttgc
 SEQ ID NO 37127                                 cctctctccccactC 
 SEQ ID NO 37128                                Gcctctctccccact
 SEQ ID NO 53374             tgtgtttttgttttt
SEQ ID NO 52                      ttttgtttttcccaccctct  
SEQ ID NO:11 Rev comp    437 tgtgtttttgtttttcccaccctctctccccactacttgc 398
 
Mismatches relative to instant SEQ ID NO 52 and/or the complement of SEQ ID NO: 11 are shown in uppercase bold underlining in the sequences of Krieg. Accordingly Krieg taught oligonucleotides of 15 nucleobases in length that were either 93.3% or 100% 
The oligonucleotides of the Krieg may comprise or consist of modified nucleotides such as 2’-O-methyl nucleotides (see claims 8 and 9) and may comprise 5-methylcytosine residues (paragraph 121 and 125).  The oligonucleotides may have LNA residues that flank a central deoxynucleotide region (i.e. a gapmer configuration, see claim 20), may have phosphorothioate internucleoside linkages (claims 21-22), and may comprise a conjugate such as biotin (claim 25). The LNA residues may be of the form 4’-CH2-O-2’ (see paragraph 114 and scheme 2) at page 10. The oligonucleotides may comprise morpholino or PNA residues (paragraphs 98-101 and 123).  The oligonucleotides may be formulated in  a pharmaceutically acceptable carrier (paragraphs 147-149 and 190, and claim 33). Thus Krieg anticipated instant claims 1-3, 5-14, 16, 18-23, 26-36, 38, and 40-45.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Krieg et al U(S 20150159160) as applied to claims 1-3, 5-14, 16, 18- above and further in view of Seth et al (US 7399845, of record as citation 196 in the IDS filed 11/5/2020).
The teachings of Krieg are set forth above. Krieg anticipated oligomers comprising LNA modifications that were at least 93.3% identical over their entire length to a sequence within nucleotides 398-437 of instant SEQ ID NO: 11 and comprised at least 8 contiguous nucleotides of instant SEQ ID NO: 51 or 52.
Krieg did not teach the LNA modifications of instant SEQ ID NOS: 15, 17, 37, and 39.
Seth disclosed 6-modifed bicyclic nucleoside analogs, including those with a 4’-CH(R)-O-2’ bridge where R is CH3 or CH2-O-CH3, and oligomeric compounds comprising these nucleoside analogs. See abstract and column 2, lines 56-58 and 62-65.paragraph bridging columns 2 and 3. These bicyclic nucleotides enhance properties of oligomeric compounds comprising them, such as nuclease resistance, see abstract).
It would have been obvious to one of ordinary skill in the art to have modified any of the oligomers of Krieg with bicyclic residues of Seth.  Doing so would have been no more than the simple substitution of one known element for another to obtain predictable results. One of ordinary skill would have been confidant of achieving predictable success because the bicyclic residues of Swayze were intended for use in oligomer such as those of Krieg and would have been expected to have predictable hybridization properties with the possible added advantage of increased nuclease resistance.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19, 22-24, 26-42, 44, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14-19, 21-25, 41, 62, 109, and 159-172 of copending Application No. 15/540251 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The relevant independent claims of the ‘251 application are:
12. A compound comprising a modified oligonucleotide consisting of 12-30 linked nucleosides and having a nucleobase sequence comprising at least 12 contiguous nucleobases of a sequence selected from among SEQ ID NO: 32, 33, 34, and 35, wherein the modified oligonucleotide comprises at least one modified internucleoside linkage and/or at least one modified sugar.

SEQ ID NO: 32 of the ‘251 application comprises 17 contiguous nucleotides (TGTTTTTCCCACCCTCT) of instant SEQ ID NO: 52.
SEQ ID NO: 33 of the ‘251 application comprises 14 contiguous nucleotides (TTTTCCCACCCTCT) from instant SEQ ID NO: 52. 
‘251 SEQ ID NO: 34 comprises at least 11 contiguous nucleotides (CTCTCCCCACT) from instant SEQ ID NOS: 50-51.
‘251 SEQ ID  NO: 35 comprises at least 8 contiguous nucleotides (CCACTACT) of instant SEQ ID NOS: 48-51.
Limitations from instant claims 5-11, 13-18, and 27-42 can be found in ‘251 claims 14-19, 21-25, 109, 160-170, and others.
With regard to instant claims 12 and 20 and the requirement for uniform modification, it is considered to have been obvious to determine the optimum number, position, and pattern of modifications and so to have arrived at oligonucleotides that met these limitations.
Regarding instant claim 24, it is noted that the ‘251 application defines the term “antisense compound” as including both single and double stranded compounds (paragraph bridging pages 5 and 6).  Accordingly the “compound” of the ‘251 claims clearly embraces a double stranded compound.
prima facie obvious.

Claims 20, 21, 25, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14-19, 21-25, 41, 62, 109, and 159-172 of copending Application No. 15/540251 as applied to claims 1-19, 22-24, 26-42, 44, and 45 above, and further in view of Freier et al (US 6455308).
The ‘251 application claimed a variety of oligonucleotide compounds having modifications commonly associated with increasing stability, uptake, and affinity, such as 2’-O-methyl, 5-methylcytosine, and phosphorothioate modifications.
The ‘251 application did not claim oligonucleotides with morpholino or peptide nucleic acid modifications or conjugates.
Freier taught that oligonucleotides could be modified in a variety of ways that can provide “enhanced cellular uptake, enhanced affinity for nucleic acid target and increased stability in the presence of nucleases” (see column 6, lines 5-16). Such modifications included phosphorothioate backbones (column 6, lines 52-62 and paragraph bridging columns 6 and 7, as well as morpholino and peptide nucleic acid backbones (column 7, lines 26-31-32 and 56-67. Sugar modifications such as 2’-methoxyethyl and 2’-methoxy are also preferred (column 8, lines 36-40 and 54-55) Freier also taught that modified oligonucleotides could comprise 5-methylcytosine residues (column 9, lines 8-15).  Freier also taught that the activity, cellular distribution or cellular uptake of an oligonucleotide can be enhance through the attachment of various conjugate groups (column 10, lines 8-22).
prima facie obvious.

Response to Arguments
Applicant's arguments filed 11/5/2020 have been fully considered but they are not persuasive.
Applicant’s arguments of record do not apply to the new grounds of rejection set forth under 35 USC 102 and 103, above.  Applicant’s request to hold the obviousness type double patenting rejections in abeyance is noted.  The rejections are maintained.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635